Title: From George Washington to the Committee of Congress, 20 April 1789
From: Washington, George
To: Committee of Congress

 

Gentlemen
Philadelphia April 20th 1789

Upon my alighting in this City I received your communication of the 17th with the resolutions of the two Houses which accompanied it and in answer thereto beg leave to inform you that knowing how anxious both houses must be to proceed to business I shall continue my journey with as much dispatch as possible. Tomorrow evening I propose to be at Trenton—the night following at Brunswick and hope to have the pleasure of meeting you at Elizabeth town point on Thursday at 12 Oclock. With the greatest respect & considn I have the Honr to be Gentn yr Most Obedt Hble ser⟨vant⟩

Go: Washington

